Citation Nr: 1128834	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a previously denied claim of entitlement to service connection for a left foot disorder, currently diagnosed as pes planus with arthritis.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 1973, to July 23, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a left ankle disorder and declined an application to reopen a previously denied claim of entitlement to service connection for a left foot disorder.  A timely appeal was noted from that decision.

In February 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for a left ankle disorder, to include as secondary to a right ankle disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1973 rating decision denied service connection for a left foot disorder, then characterized as pes cavus with arthritic changes, on the basis that the disorder pre-existed the Veteran's active service.

2.  Presuming its credibility, evidence received since August 1973 relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's current left pes planus with arthritis was incurred in service, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in the Veteran's favor, a left foot disorder, to include pes planus with arthritic changes, was incurred in service.


CONCLUSIONS OF LAW

1.  The August 1973 rating decision denying service connection for a left foot disorder, then characterized as pes cavus with arthritic changes, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2.  The evidence added to the record since August 1973 decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Left pes planus with arthritic changes was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for pes planus with arthritis is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the RO provided notice with respect to the initial disability rating and effective date elements of the claims in April 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  




New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In an August 1973 decision, the RO denied service connection for a left foot disorder, then characterized as pes cavus with arthritic changes, on the basis that the disorder pre-existed the Veteran's service and was not aggravated by his service.  The Veteran did not file a timely appeal and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, the Veteran's service connection claim for a left foot disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Since the August 1973 rating decision is final, the Board must now determine whether new and material evidence sufficient to reopen the claim has been received subsequent to that decision.  In this case, to be new and material, the evidence needs to show that the Veteran's left foot disorder, currently diagnosed as pes planus with arthritic changes, was incurred in service.  

On review, the Board finds that the Veteran has submitted new and material evidence.  Subsequent to August 1973, competent lay evidence was received reflecting that the Veteran injured his foot falling into a hole during basic training.  This new evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran's left foot disorder was incurred during service and did not exist prior to his entry into service.  It raises a reasonable possibility of establishing the claim, as it links the Veteran's current disorder to an event in service.  The Veteran is competent to testify that he experienced left foot pain after falling into a hole in service.  Id; see also Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the appeal is granted insofar as the previously denied claim is reopened.  

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Although pes cavus "with arthritic changes" was noted in the Veteran's service treatment records, X-ray studies corroborating the diagnosis were not made part of the record.  X-ray studies of the Veteran's left foot, taken in August and September 1973, less than a year after the Veteran's discharge from active service, show no evidence of arthritic changes.  The Board thus finds that the presumption does not apply in the present case, as arthritis did not manifest until many years after discharge.

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been diagnosed with pes planus with arthritic changes, which he attributes to his service.  Service treatment records show a normal foot examination upon entry into service in June 1973, and the Veteran denied a history of foot trouble on his Report of Medical History; thus, the presumption of soundness at service entry attaches.  See 38 U.S.C.A.§ 1111; 38 C.F.R. § 3.304(b).  Within two weeks of his entry onto active duty, the Veteran reported a painful left arch.  According to the treatment notes, X-ray studies (not of record) showed pes cavus with arthritic changes.  The Veteran was discharged after approximately one month of service, after medical board proceedings determined him medically unfit for service because of his left foot disorder.

X-ray studies of the Veteran's foot, taken in August and September 1973, show a loss of arch (pes planus) and mild deformity of the toes.  Degenerative osteoarthritis of the great toe was observed on X-ray in April 1978, and a "suggestion of pes planus" was noted on examination.  At that time, the Veteran attributed his disorders to an incident in basic training in which he fell into a hole.  The Veteran has continued to receive treatment for pes planus and subsequent degenerative joint disease affecting the joints of the left foot.  

In light of the in-service findings of left foot pain, the Veteran's testimony as to left foot pain after falling in a hole during service, and the post- service medical findings, which include diagnoses of pes planus within a year of the Veteran's discharge from active service, the Board finds the evidence is at least in equipoise regarding the Veteran's claim that his left foot disorders had their onset in service.   Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  


ORDER

New and material evidence having been received, the claim is reopened, and service connection for pes planus with arthritis is granted.  


REMAND

The Veteran has a current diagnosis of degenerative joint disease of the left ankle, which he attributes to falling in a hole during service.  The Veteran is competent to testify that he experienced left ankle pain after falling into a hole.  See Layno, supra.  Despite the evidence pertinent to a current diagnosis and in-service incurrence of the Veteran's left ankle disorder, he has not been afforded  a VA examination of his left ankle.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA orthopedic examination of the Veteran's should be scheduled to determine the nature and etiology of his degenerative joint disease of the left ankle.    

The Veteran has also raised the issue of service connection for his left ankle disorder as due to his service-connected left pes planus with arthritic changes.  The Board finds that the Veteran should also be provided with additional notice to comply with the Veterans Claims Assistance Act (VCAA).  Specifically, he must be notified of the type of evidence required to substantiate a claim for service connection on a secondary basis.  This includes apprising him that the evidence must show that his left ankle disorder was either caused or aggravated by his service-connected pes planus with arthritic changes.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  An etiology opinion is also needed on the theory of secondary service connection.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his left ankle disorder.  The claims folder should be made available to the examiner for review prior to the examination.  The examiner should provide a comprehensive report, and provide a complete rationale for any conclusions reached.

For any left ankle disorder found, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to the Veteran's active service.  Any opinion should be reconciled with the Veteran's statements alleging in-service onset of left ankle pain.  If the examiner finds that the Veteran's left ankle disorder did not have its clinical onset during service, he or she should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his left ankle disorder is proximately due to or aggravated by his left pes planus with arthritic changes.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


